Order entered December 18, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                               No. 05-20-00670-CR

                  KENNETH WAYNE THOMAS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F86-85539-M

                                    ORDER
         Before Chief Justice Burns, Justice Myers, and Justice Pedersen

      Before the Court is appellant’s December 12, 2020 letter which we shall

treat as a motion to reconsider our December 8, 2020 order. In the motion,

appellant clarifies that he seeks to supplement the record with the reporter’s record

filed in the Texas Court of Criminal Appeals from appellant’s second direct appeal

“if required to meet the requirements of preparing an ‘Anders’ brief being filed,”

not the 70-volume record from his 1987 original conviction.
       In 1987, appellant was tried, convicted, and sentenced to death for capital

murder. That conviction was affirmed following a direct appeal to the Texas Court

of Criminal Appeals. Thomas v. State, No. AP-69,938 (Tex. Crim. App. June 8,

1994) (not designated for publication). In 2010, the court of criminal appeals

granted habeas corpus relief as to punishment only. Ex parte Thomas, No. AP-

76,405 (Tex. Crim. App. Aug. 25, 2010) (per curiam). The trial court held a new

punishment hearing in 2014, and appellant again received a death sentence. On

direct appeal, the court of criminal appeals held that appellant was entitled to

another new punishment hearing because the jury was not presented with the

proper diagnostic framework regarding appellant’s claim of intellectual disability.

Thomas v. State, No. AP-77,047, 2018 WL 6332526, at *1–2 (Tex. Crim. App.

Dec. 5, 2018) (not designated for publication). On June 4, 2020, after the State

withdrew its motion to seek the death penalty, the trial court sentenced appellant to

life in prison.

       Appellant filed an appeal of the 2020 punishment hearing in which he was

sentenced to life in prison. Because the court of criminal appeals already reviewed

the 1987 conviction and the 2014 punishment hearing, the only relevant reporter’s

records for this Court’s review are those from hearings held in the trial court after

the court of criminal appeals’ December 5, 2018 remand for another new

punishment hearing. See Patterson v. State, 101 S.W.3d 150, 152 (Tex. App.—
Fort Worth 2003, pet. ref’d) (holding that a point on appeal from a punishment

retrial that concerns matters from the guilt/innocence phase presents nothing for

review); cf. Lopez v. State, 18 S.W.3d 637, 639 (Tex. Crim. App. 2000) (observing

that, when an appellate court remands a case on punishment only, it effectively

affirms the conviction on guilt/innocence and reverses the conviction on

punishment, thereby limiting the trial court’s jurisdiction to punishment issues).

These volumes, # 16 and #17, are on file with the Court.

      Because reporter’s records from any trial court proceedings held before

December 5, 2018 are irrelevant to this appeal, we DENY appellant’s motion to

supplement the appellate record. We DENY appellant’s motion to reconsider our

previous ruling.




                                            /s/    ROBERT D. BURNS, III
                                                   CHIEF JUSTICE